[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                No. 06-14926                ELEVENTH CIRCUIT
                                                               MARCH 12, 2007
                            Non-Argument Calendar
                                                             THOMAS K. KAHN
                          ________________________
                                                                  CLERK

                   D. C. Docket No. 06-00598-CV-T-30-TBM

MADELINE M. LAMBERT,

                                                        Plaintiff-Appellant,

                                         versus

CHARLES J. CRIST, JR.,
as Attorney General, State of Florida,
ROSENA FINKLEA, et al.,

                                                        Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________


                                (March 12, 2007)


Before ANDERSON, BLACK and BARKETT, Circuit Judges.

PER CURIAM:
        Madeline Lambert appeals the district court’s dismissal of her 28 U.S.C.

§ 1983 complaint against Richard Moore, Rosena Finklea, Yvette MacMillan,

Robert Dietz, and Charles J. Crist, Jr. The district court concluded Moore and

Finklea were entitled to qualified immunity, MacMillan and Dietz were entitled to

absolute immunity, and Lambert failed to state a claim upon which relief may be

granted against Crist for supervisor liability. After a de novo review, we affirm

for the reasons stated in the district court’s well-reasoned order of August 16,

2006.

        AFFIRMED.




                                          2